ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
In Rowell v. Pettijohn, 816 F.3d 73 (5th Cir. 2016), our court affirmed the dismissal of appellants’ challenge to Texas’ Anti-Surcharge Law, which prohibits merchants from imposing surcharges for credit-card purchases. We held the law did not implicate the First Amendment’s free-speech protections and was not unconstitutionally vague. Id. at 82, 84.
On 29 March 2017, the Supreme Court, in a similar matter, Expressions Hair Design v. Schneiderman, — U.S. —, 137 S.Ct. 1144, 197 L.Ed.2d 442 (2017), held speech was regulated and remanded to the second circuit. As a result, the Court remanded this matter to our court “for further consideration in light of Expressions Hair Design”. Rowell v. Pettijohn, No. 15-1455, - U.S -, 137 S.Ct. 1431, 197 L.Ed.2d 644 (2017).
Accordingly, this matter is REMANDED to district court for further proceedings consistent with Expressions Hair Design.